Citation Nr: 1728392	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  15-13 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for generalized anxiety disorder.

3. Entitlement to service connection for adjustment disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 2002 to March 2007, with service in support of the Global War on Terror.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. In March 2017 correspondence, prior to the promulgation of a Board decision, the Veteran stated that he wished to withdraw his appeal for entitlement to service connection for hypertension.

2. In March 2017 correspondence, prior to promulgation of a Board decision, the Veteran stated that he wished to withdraw his appeal for entitlement to service connection for generalized anxiety disorder. 

3. In March 2017 correspondence, prior to the promulgation of a Board decision, the Veteran stated that he wished to withdraw his appeal for entitlement to service connection for adjustment disorder.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for service connection for hypertension. 38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2016).

2. The criteria for withdrawal of a substantive appeal have not been met; the Board does not have appellate jurisdiction to review the claim for service connection for generalized anxiety disorder. 38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2016).

3. The criteria for withdrawal of a substantive appeal have not been met; the Board does not have appellate jurisdiction to review the claim for adjustment disorder. 
38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing. 38 C.F.R. §§ 20.202, 20.204(b). Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. In March 2016 telephone correspondence the Veteran stated he wished to withdrawal the claims for service connection for hypertension, service connection for generalized anxiety disorder and service connection for adjustment disorder. Then in March 2017 written correspondence, the Veteran stated that he wished to withdraw pending appeals before the Board, specifically the claims for service connection for hypertension, service connection for generalized anxiety disorder and service connection for adjustment disorder. See March 2017 Correspondence. This statement expresses clear intent to withdraw the Veteran's service connection claims currently on appeal. As the Veteran has properly withdrawn the appeal prior to a final Board decision, the Board no longer has appellate jurisdiction and can take no further action on these matters. 38 C.F.R. §§ 20.202, 20.204(b), 20.1100(b).

						

ORDER

The appeal for entitlement to service connection for hypertension is dismissed.

The appeal for entitlement to service connection for generalized anxiety disorder is dismissed.

The appeal for entitlement to service connection for adjustment disorder is dismissed.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


